SCHUDSON, J.
(concurring in part; dissenting in part). I concur with the majority's holdings regarding the negligent infliction of emotional distress and punitive damages claims. I write separately, however, because I believe the issue of whether a parent can bring a cause of action for loss of society and companionship resulting from negligent injury of an adult child should be certified to our supreme court.
The authorities upon which the majority relies do not necessarily command the conclusion that a parent cannot bring a cause of action for loss of society and companionship resulting from negligent injury of an adult child. Schockley v. Prier, 66 Wis. 2d 394, 225 N.W.2d 495 (1975), allowed a parent to bring a cause of action for loss of society and companionship resulting from injuries to a minor child in a medical malpractice action. Theama v. City of Kenosha, 117 Wis. 2d 508, 344 N.W.2d 513 (1984), allowed a minor child to bring a *516cause of action for loss of society and companionship resulting from injuries to a parent involved in a negligence action. Likewise, Rineck v. Johnson, 155 Wis. 2d 659, 456 N.W.2d 336 (1990), allowed a minor child to bring a cause of action for loss of society and companionship resulting from the death of a parent in a medical malpractice action. None of these cases addressed the issue before us in this case. All, however, expanded the potential for recovery resulting from loss of society and companionship within the parent-child relationship.
Therefore, when the majority states that" [t]he pattern of the aforementioned cases is clear[,]" majority op. at 512, one could reasonably conclude that the pattern extends to a parent in Ms. Jeske's circumstances. Nothing in these three cases precludes that possibility.
Ms. Jeske presents a new question that, like those answered in Schockley, Theama and Rineck, will advance the development of common law. It is a question never answered by our supreme court, and one that will require policy determinations beyond the error-correcting function of this court. Accordingly, because I conclude that this issue should be certified to our supreme court, I respectfully dissent.